Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 6/2/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended): A light emitting device comprising:
a first face;
 a second face opposite to the first face;
a first semiconductor layer;
a second semiconductor layer;
a light emitting layer between the first semiconductor layer and the second semiconductor layer;
a first electrode on the first face;
a second electrode on the second face wherein
each of the first electrode and the second electrode is electrically coupled to the light emitting layer,
the first semiconductor layer is between the first electrode and the light emitting layer, and
the second semiconductor layer is between the second electrode and the light emitting layer;
a non-selected electrode on the first face, wherein the non-selected electrode is non electrically coupled to a potential supply source; and
a groove between the first electrode and the non-selected electrode wherein
the groove electrically separates the first electrode and the non-selected electrode;
wherein at least one of the first electrode or the non selected electrode includes a plurality of conductive films and 
wherein a constituent material of the first electrode is different from a constituent material of the non selected electrode.


Claim 4 (Canceled)

Claim 14 (Canceled)

Claim 15 (Currently Amended) A display comprising:
a display panel that includes a mounting substrate; and
a plurality of light emitting devices on the mounting substrate wherein each of the plurality of light emitting devices includes:
a first face;
 a second face opposite to the first face;
a first semiconductor layer;
a second semiconductor layer;
a light emitting layer between the first semiconductor layer and the second semiconductor layer;
a first electrode on the first face;
a second electrode on the second face wherein
each of the first electrode and the second electrode is electrically coupled to the light emitting layer,
the first semiconductor layer is between the first electrode and the light emitting layer, and
the second semiconductor layer is between the second electrode and the light emitting layer;
a non-selected electrode on the first face, wherein the non-selected electrode is non electrically coupled to a potential supply source; and
a groove between the first electrode and the non-selected electrode wherein
the groove electrically separates the first electrode and the non-selected electrode;
wherein at least one of the first electrode or the non selected electrode includes a plurality of conductive films and 
wherein a constituent material of the first electrode is different from a constituent material of the non selected electrode.
Allowable Subject Matter
Claims 1-3, 6-13, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first semiconductor layer is between the first electrode and the light emitting layer, and the second semiconductor layer is between the second electrode and the light emitting layer; a non-selected electrode on the first face, wherein the non-selected electrode is non electrically coupled to a potential supply source; and a groove between the first electrode and the non-selected electrode wherein the groove electrically separates the first electrode and the non-selected electrode; wherein at least one of the first electrode or the non selected electrode includes a plurality of conductive films and wherein a constituent material of the first electrode is different from a constituent material of the non selected electrode.”

Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first semiconductor layer is between the first electrode and the light emitting layer, and the second semiconductor layer is between the second electrode and the light emitting layer; a non-selected electrode on the first face, wherein the non-selected electrode is non electrically coupled to a potential supply source; and a groove between the first electrode and the non-selected electrode wherein the groove electrically separates the first electrode and the non-selected electrode; wherein at least one of the first electrode or the non selected electrode includes a plurality of conductive films and wherein a constituent material of the first electrode is different from a constituent material of the non selected electrode.”
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/           Primary Examiner, Art Unit 2895